FORM OF CONTROL AGREEMENT

December 4, 2001

Fleet National Bank, as Custodian
777 Main Street
Hartford, CT 06103

Re: PMA Capital Corporation

Ladies and Gentlemen:

        Please be advised that PMA Capital Corporation and
__________________________ (each individually, “Pledgor” and collectively,
“Pledgors”) and Fleet National Bank, as agent (the “Agent”) for the banks and
other financial institutions parties to the Credit Agreement (hereinafter
defined), under a certain Letter of Credit Agreement dated the date hereof (the
“Credit Agreement”), entered into a certain Pledge and Security Agreement dated
the date hereof (the “Pledge Agreement”), pursuant to which Pledgors assigned to
and granted to the Agent a security interest in and lien upon Securities Account
No. 0002576980 entitled “Account of Pennsylvania Manufacturers’ Association
Insurance Company for the benefit of Fleet National Bank, as agent and secured
party” (the “Securities Account”) held by Fleet National Bank as Custodian
(“Securities Intermediary”) under a Custody Agreement executed on or before the
date hereof, and upon all Collateral (as such term is defined in the Pledge
Agreement), a copy of which is attached hereto.

        In connection with the financing arrangement between Pledgors and the
Agent, and in order to establish the Agent’s “control” of the Collateral under
and pursuant to the Uniform Commercial Code in effect in the Governing Law
State, as hereafter defined (the “UCC”), for valuable consideration and
intending to be legally bound, it is hereby agreed by and among Pledgors,
Securities Intermediary, and the Agent, as follows:

1. Possession of Collateral. Securities Intermediary acknowledges, represents,
warrants and agrees that: (a) the Securities Account is held by Securities
Intermediary in the name of the Pledgors and the Collateral is held by
Securities Intermediary for Pledgors in the Securities Account, (b) Securities
Intermediary is a “securities intermediary” (within the meaning of Article 8 of
the UCC), (c) Pledgors’ interest as an “entitlement holder” (within the meaning
of Article 8 of the UCC) of the Collateral appears on Securities Intermediary’s
books and records but the Agent has dominion and control (including “control”
(within the meaning of Article 8 of the UCC)) over the Securities Account and
all assets therein, and (d) Securities Intermediary will treat all Collateral as
“financial assets” under Article 8 of the UCC.

2. Securities Account. Securities Intermediary acknowledges that this Agreement
constitutes written notification to Securities Intermediary, pursuant to
Articles 8 and 9 of the UCC and applicable federal regulations for the Federal
Reserve Book Entry System, of the

--------------------------------------------------------------------------------

Agent’s security interest in the Collateral. Pledgors irrevocably direct
Securities Intermediary to make all notations in the records of Securities
Intermediary pertaining to the Securities Account that are necessary or
appropriate to reflect the pledge described above (the “Pledge”). Securities
Intermediary acknowledges and agrees that all of the Collateral is and will
continue to be held by it subject to the first, perfected security interest of
the Agent.

3. Disclaimer of Interest; Subordination. Securities Intermediary agrees that it
has no present security interest or other lien on the Collateral, and
acknowledges that it has not received notice of any other security interest in
the Collateral. In the event that any such notice is received, Securities
Intermediary shall promptly (within three business days) notify the Agent.
Securities Intermediary hereby subordinates any lien, encumbrance or claim it
may now have or may have at any time in the future against the Securities
Account, or any financial or other asset credited to the Securities Account, to
the security interest of the Agent.

4. No Liens on Collateral. Pledgors represent to the Agent that the Collateral
is free and clear of any liens or encumbrances, and agree that no further or
additional liens or encumbrances will be placed on the Collateral without the
express written consent of the Agent.

5. Maintenance of the Account; Setoff and Customary Charges. Securities
Intermediary agrees that unless the Agent consents, Securities Intermediary will
not exercise any right of setoff, or assert any security interest or other lien
against the Collateral that Securities Intermediary may have on account of any
credit or other obligation owed by Pledgors or any other person. Securities
Intermediary further agrees that unless the Agent consents, it will not invade
the assets in the Securities Account to cover margin debts or calls in any other
accounts of Pledgors. Securities Intermediary may, from time to time, debit the
Securities Account for customary charges due to it for maintaining the Account
that have not been separately paid or reimbursed.

6. Account Information. Pledgors irrevocably authorize and direct Securities
Intermediary to send copies of all notices, statements and all other
communications concerning the Securities Account to the following address or
such other address as may be specified in written instructions from the Agent:

Fleet National Bank, as Agent
777 Main Street
Hartford, CT 06103
Attn: Anson T. Harris, Director

        Securities Intermediary agrees to provide to the Agent, with a duplicate
copy simultaneously to Pledgors at their respective addresses set forth in the
Pledge Agreement, a monthly statement of assets and a confirmation statement of
each transaction effected in the Securities Account after such transaction is
effected.

7. Instructions; Control. (a) Pledgors irrevocably instruct Securities
Intermediary to follow instructions received from the Agent, furnished in
writing, without further consent of

--------------------------------------------------------------------------------

Pledgors, concerning: (1) the payment or reinvestment of dividends or
distributions; and (2) the redemption, transfer, sale or any other disposition
or transaction concerning the Collateral or the income and principal proceeds,
substitutions and reinvestment thereof. Unless and until Securities Intermediary
receives written notice from the Agent terminating this Agreement, Securities
Intermediary agrees to honor any and all instructions from the Agent with
respect to the Collateral, including any direction from the Agent to dispose of
all or any portion of the Collateral at any time, without any further consent or
instruction from Pledgors. Provided, however:

               (i) In accordance with Section 7 of the Pledge Agreement,
Pledgors may withdraw and receive free and clear of the Agent’s security
interest hereunder (i) all cash dividends, interest and premiums declared and
paid on the Collateral and (ii) any portion of the Collateral if the Discounted
Collateral Value (as such term is defined in the Credit Agreement) is greater
than 105% of the Letter of Credit Exposure (as such term is defined in the
Credit Agreement), all as more fully set forth in Section 2.14 of the Credit
Agreement.

               (ii) In accordance with Section 7 of the Pledge Agreement,
Pledgors may originate trading instructions to Securities Intermediary to make
substitutions for and additions to the Collateral, all of which are Collateral
to be held in the Securities Account subject to the Pledge in favor of the
Agent.

No withdrawal of Collateral from the Securities Account by Pledgors will be
permitted under any circumstances, except to the extent set forth in the Pledge
Agreement. Any additional securities delivered to the Securities Account will be
subject to the Pledge, without the necessity for any further documentation. Any
such income or collateral substitution rights granted to Pledgors may be revoked
in writing at any time solely by the Agent.

        (b) Until written instructions from the Agent are received by Securities
Intermediary to the contrary, Pledgors shall be entitled to continue to give
Securities Intermediary instructions as to the Collateral and as to the purchase
of assets for and disposition of assets in the Securities Account. Provided,
however:

               (i) Pledgors may not, without the Agent’s prior written consent,
withdraw any sums or other assets from the Securities Account if the aggregate
market value of the remaining Collateral would be less than the minimum value of
the Collateral required by Section 2.14 of the Credit Agreement.

               (ii) Assets purchased for the Securities Account must meet the
criteria of “Eligible Collateral” defined in the Credit Agreement.

        (c) To the extent permitted by applicable law, the Commonwealth of
Massachusetts shall be deemed to be Securities Intermediary’s jurisdiction for
the purposes of this Agreement and the perfection and priority of the Agent’s
security interest in the Collateral. In the event that the Securities
Intermediary no longer serves as custodian for the Collateral, the Collateral
shall be transferred to a successor custodian satisfactory to the Agent and
Pledgors, provided that prior

--------------------------------------------------------------------------------

to such transfer, such successor custodian executes an agreement that is in all
material respects the same as this Agreement.

8. No Consent Required; Authority of Agent. Pledgors agree that the Agent shall
be entitled, for the purposes of this Agreement, at any time to give Securities
Intermediary instructions as to the disposition or investment of any of the
Collateral, including instructions to sell, redeem, close open trades or
otherwise liquidate any assets in the account (including instructions to
re-register assets held by a clearing corporation in the name of the Agent or to
transfer assets to, or into an account in the name of the Agent) or as to any
other matters relating to the Securities Account, without the consent of
Pledgors. Securities Intermediary is directed to follow the Agent’s instructions
without investigating the reason for any action taken by the Agent or the
existence of any default under the Pledge Agreement (it being understood and
agreed that Securities Intermediary shall have no duty or obligation whatsoever
of any kind or character to have knowledge of whether or not an event of default
exists under the Pledge Agreement). The Agent’s signature alone shall be
sufficient authority for the exercise of any rights by the Agent and a receipt
from the Agent alone will be a full release and discharge for Securities
Intermediary.

9. Agreement of Securities Intermediary; Conflicting Instructions. Instructions
to the Securities Intermediary shall be in writing and signed by a Vice
President, Senior Vice President, Director or other senior officer of the Agent.
Pledgors acknowledge and agree that Securities Intermediary shall be fully
entitled to rely upon instructions from the Agent given to Securities
Intermediary, even if such instructions are contrary to any instructions or
demands that Pledgors may give to Securities Intermediary. In the event that
conflicting instructions as to the disposition of the Collateral are at any time
given by Pledgors and the Agent, Securities Intermediary agrees that it shall
abide by the instructions of the Agent without consent of Pledgors.

10. Reliance on Instructions; Revocation and Amendment. Neither Securities
Intermediary nor any of its respective partners, trustees, officers, employees
or affiliates will be liable for complying in good faith with the instructions
contained in this Agreement or failing to comply with any contrary or
inconsistent instructions that may be subsequently issued by Pledgor. The
instructions contained in this Agreement may be revoked and the terms of this
Agreement may be amended by Pledgors only upon the receipt by Securities
Intermediary of the Agent’s written consent to such revocation or amendment, or
written notification to Securities Intermediary from the Agent that the Pledge
has been terminated.

11. No Additional Duties; Custody Agreement. This Agreement is not intended by
the parties to impose or create any obligations or duties upon Securities
Intermediary greater than or in addition to the customary and usual obligations
and duties of Securities Intermediary to Pledgors under the custody
agreement(s), except and to the extent that Securities Intermediary shall
henceforth accept instructions in connection with the Collateral as provided in
this Agreement. Pledgors and the Agent acknowledge that this Agreement
supplements Pledgors; existing custody agreement(s) with Securities Intermediary
and in no way is this Agreement intended to abridge any rights that Securities
Intermediary might otherwise have.

--------------------------------------------------------------------------------

12. Indemnification. Pledgors hereby release Securities Intermediary from any
and all liability that may arise as a result of Securities Intermediary acting
in accordance with instructions from the Agent, and Pledgors agree to indemnify
and hold harmless Securities Intermediary, its affiliates, officers and
employees from and against any and all claims, causes of action, liabilities,
lawsuits, demands and/or damages, including, without limitation, any and all
court costs and reasonable attorney’s fees, that may arise as a result of
Securities Intermediary acting in accordance with instructions from the Agent.

13. No Other Control Agreements. Securities Intermediary agrees that it will not
enter into any agreement with any other person or entity by which Securities
Intermediary is obligated to comply with instructions from such person or entity
as to the disposition or other dealings with any of the Collateral. Securities
Intermediary agrees, that except as otherwise directed by the Agent and as set
forth in Section 5 above, not to comply with the entitlement orders,
instructions or directions of any other person.

14. Bailee in Possession. Securities Intermediary agrees to hold the Securities
Account and all of the contents including any free credit balances for and on
behalf of the Agent as bailee in possession for the Agent.

15. Reporting of Income. All items of income including dividends, interest and
other income, gain, expense and loss recognized in the Securities Account shall
be reported by Securities Intermediary in the names and tax identification
numbers of Pledgors.

16. Construction and Amendment; Conflict. If any term or provision of this
Agreement is determined to be invalid or unenforceable, the remainder of this
Agreement shall be construed in all respects as if the invalid or unenforceable
term or provision were omitted. This Agreement may not be altered or amended in
any manner without the express written consent of Pledgors, the Agent and
Securities Intermediary. This Agreement may be executed in any number of
counterparts all of which shall constitute one original agreement. In the event
of a conflict between this Agreement and any other agreement between Securities
Intermediary and Pledgors, the terms of this Agreement shall prevail.

17. Termination; Release of Collateral. (a) This Agreement may be terminated by
Securities Intermediary upon thirty (30) days written notice to Pledgors and the
Agent. Upon delivery of such notice, Securities Intermediary shall be under no
further obligation except to hold the Collateral in accordance with the terms of
this Agreement, pending receipt of written instructions from the Agent regarding
the further disposition of the Collateral. The rights and powers granted herein
to the Agent have been granted in order to perfect its security interest in the
Securities Account, are powers coupled with an interest and will neither be
affected by the death or bankruptcy of any Pledgor nor by the lapse of time.

        (b) This Agreement shall terminate automatically upon receipt by
Securities Intermediary of written notice executed by two officers of the Agent
holding titles of Vice President or higher that (i) all of the obligations
secured by the Collateral have been satisfied, or

--------------------------------------------------------------------------------

(b) all of the Collateral may be released, whichever is sooner, and Securities
Intermediary shall thereafter be relieved of all duties and obligations
hereunder. In addition, any notice from the Agent relating to release of all or
any portion of the Collateral not otherwise permitted by this Agreement without
the consent of the Agent shall be effective only if executed by two officers of
the Agent holding titles of Vice President or higher.

18. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns, representatives and heirs, of the
respective parties hereto and shall be construed in accordance with the laws of
the Commonwealth of Massachusetts (the “Governing Law State”) without regard to
its conflict of law principles and the rights and remedies of the parties shall
be determined in accordance with such laws.

19. Entire Agreement. This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

[Remainder of Page Intentionally Left Bank; Next Page is Signature Page]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Pledgors, the Agent and Securities Intermediary have
caused this Agreement to be executed by their duly authorized officers all as of
the day first above written.

      PMA CAPITAL CORPORATION   By:  


--------------------------------------------------------------------------------

Name:  
Title:  
   

--------------------------------------------------------------------------------

  By:  


--------------------------------------------------------------------------------

Name:  
Title:  
  FLEET NATIONAL BANK, as Agent   By:  


--------------------------------------------------------------------------------

Name:  
Title:  
  FLEET NATIONAL BANK, as Custodian   By:  


--------------------------------------------------------------------------------

Name:  
Title:  
 



--------------------------------------------------------------------------------